Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-11, 14-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2020/0296365 in view of Lin et al US 2020/0228843

Chen discloses:
8. and under similar rationale 1 and 15. A computer system for coding video data, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (0036) including: receiving code configured to cause the one or more computer processors to receive video data comprising one or more subpictures having one or more virtual boundaries (Fig. 1A: input; Fig. 2); second signaling code configured to cause the one or more computer processors to signal information corresponding to the virtual boundaries in a picture parameter set, a picture header, or a slice header associated with the received video data (0029: In JVET-M0438, a control flag (i.e., pps_loop_filter_across_virtual_boundaries_disabled_flag) is signaled. If the flag indicates ALF is disabled across the virtual boundary, the number of virtual boundaries as well as the positions are signaled; Fig. 4: 430); and decoding code configured to cause the one or more computer processors to (Fig. 1B: entropy decoder 142; 0031-2).
Chen does not explicitly disclose the following, however Lin teaches first signaling code configured to cause the one or more computer processors to signal, in a sequence parameter set, information specifying whether virtual boundaries are enabled (0065: a syntax (e.g. control flag or enable flag) can be transmitted in the bitstream at a syntax level such as the SPS, PPS, APS, slice, tile, picture, CTU, CU, PU or TU level to indicate whether the filters are disabled for virtual boundaries in the corresponding region (e.g. picture, slice, tile, CTU, CU, TU or PU). For example, a control flag sps_loop_filter_disabled_across_virtual_boundaries_flag can be signaled in the sequence level to indicate whether the filters are disabled for virtual boundaries in the frames of the sequence; 0070-1); second signaling code configured to cause the one or more computer processors to, when the information specifies that virtual boundaries are enabled, signal, in the sequence parameter set, a picture parameter set or a picture header associated with the received video data, information specifying whether the one or more virtual boundaries are present (0065; 0070-1); third signaling code configured to cause the one or more computer processors to, when the information specifies that the one or more virtual boundaries are present, signal, in the sequence parameter set, the picture parameter set or the picture header associated with the received video data, information corresponding to a number of the one or more virtual boundaries (0065; 0070-1).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a simple substitution of what parameter set is signaling the virtual boundary information.
	

9. and under similar rationale 2 and 16. The computer system of claim 8, wherein based on a virtual boundary being detected, in- loop filtering is disabled across the virtual boundary (0029: In JVET-M0438, a control flag (i.e., pps_loop_filter_across_virtual_boundaries_disabled_flag) is signaled. If the flag indicates ALF is disabled across the virtual boundary, the number of virtual boundaries as well as the positions are signaled).

10. and under similar rationale 3 and 17. The computer system of claim 9, wherein the in-loop filtering comprises one or more from among a deblocking filter, a sample adaptive offset filter, and an adaptive loop filter (Fig. 1A: 130-2; 0029: In JVET-M0438, a control flag (i.e., pps_loop_filter_across_virtual_boundaries_disabled_flag) is signaled. If the flag indicates ALF is disabled across the virtual boundary, the number of virtual boundaries as well as the positions are signaled).

11. and under similar rationale 4 and 18. The computer system of claim 8, further comprising: reorganizing code configured to cause the one or more computer processors to reorganize the one or more subpictures and updating code configured to cause the one or more computer processors to update the information specifying whether the one or more virtual boundaries are present at a picture level (Fig. 4; 0032).

14. and under similar rationale 7. The computer system of claim 8, 
Chen does not explicitly disclose the following, however Lin teaches wherein the information specifying whether the one or more virtual boundaries are present is signaled in the picture parameter set when not signaled in a sequence parameter set (0065).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above would be obvious to signal information between different known sets that are available to signal the information.

21. The method of claim 1, 
Chen does not explicitly disclose the following, however Lin teaches wherein the information specifying whether virtual boundaries are enabled comprises a sps_virtual_boundaries_enabled_flag, and the information specifying whether the one or more virtual boundaries are present comprises a sps_virtual_boundaries_present_flag (0065; 0070-1).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a simple substitution of what parameter set is signaling the virtual boundary information.

22. The method of claim 21, 
Chen does not explicitly disclose the following, however Lin teaches wherein the information corresponding to the number of the one or more virtual boundaries comprises first information corresponding to a number of vertical virtual boundaries and second information corresponding to a number of horizontal virtual boundaries (0065; 0070-1).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a simple substitution of what parameter set is signaling the virtual boundary information.

23. The method of claim 1, 
Chen does not explicitly disclose the following, however Lin teaches wherein the information corresponding to the number of the one or more virtual boundaries comprises first information corresponding to a number of vertical virtual boundaries and second information corresponding to a number of horizontal virtual boundaries (0065; 0070-1).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have a simple substitution of what parameter set is signaling the virtual boundary information.

Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lin in view of George et al. US 2021/0127111
13. and under similar rationale 6 and 20. The computer system of claim 8, 
Chen does not explicitly disclose the following, however George teaches wherein a distance between two vertical boundaries is specified to be greater than or equal to a size corresponding to a luma sample associated with the received video data (0352: The distance between any two vertical virtual boundaries shall be greater than or equal to CtbSizeY luma samples).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above would be obvious to define virtual boundaries (George 0351-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH W BECKER/               Examiner, Art Unit 2483